DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
Regarding the 112 rejection of Claims 7 and 14, in response to applicant's argument that Claims clearly disclose that the first record is virtualized and then removed, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the claim does not specify said order and the 112 rejection remains. 
Regarding Claims 1, 8, and 15, Applicant argues that Abe et al. does not teach the claimed limitation of requesting a first record.  However, Abe clearly discloses requests to access tapes, and therefore, reads on the claimed limitation [Abe Col. 8, lines 15-23].
Regarding Claims 1, 8, and 15, Applicant argues that Abe et al. does not teach “determining whether the first record of the tape exists” and only teaches finding an access position based on an identifier.  However, in Col. 10, lines 13-22, a determination if the file exists is being made.  
Regarding Claims 1, 8 and 15, Applicant argues that the Abe et al. does not teach “loading the first record of the tape in random access memory (RAM)” because the buffer of Abe is not RAM and is instead an area of memory.  However, Abe teaches that the buffer is “of the drive” and the drive may be a RAM [Col. 2, line 61-Col. 3, line 19 and Col. 6, lines 20-35] and being part of the RAM, it is therefore RAM.  As such, the buffer reads on the claim limitation.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how virtualization of the record is occurring when the record is being removed.  Clarification is required for further examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. [US 10,573,350].
Claim 1, Abe et al. discloses a method for tracking volume statistical information and performance information of a tape cartridge in a tape storage subsystem, wherein the tape cartridge includes a tape, the method comprising: mounting the tape into a tape drive [loading tapes, Col. 8, lines 29-42], wherein mounting the tape into the tape drive includes loading the tape from a storage slot; requesting, by the tape drive, a first record of the tape from the tape storage subsystem [requests/access, Col. 8, lines 15-30]; determining whether the first record of the tape exists [Col. 10, lines 13-22] in the tape storage subsystem [access tape positioning determination, Col. 7, lines 29-54]; loading the first record of the tape in random access memory (RAM) of the tape drive [use of buffer during access, Col. 9, lines 25-48], wherein the first record includes one or more data entries; appending a new data entry to the first record, wherein the first record is transitioned to a second record upon being appended with the new data entry [type of request is “append”, col. 10, lines 30-37]; and unmounting the tape from the tape drive  [unmounting tape X, col. 10, lines 25-29].
Claim 8 is rejected using the same rationale as Claim 1 wherein Claim 8 represents the system performing the method of Claim 1 further comprising a memory and processor [Abe et al. Col. 2, lines 55-67].
Claim 15 is rejected using the same rationale as Claim 1 wherein Claim 15 represents the computer program product being executed to perform the method of Claim 1
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-13, 16-20 are rejected under 35 U.S.C. 103 as being obvious over Abe et al. [US 10,573,350] in view of Nylander-Hill [US 10,621,065] .
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Claim 2, Abe et al. discloses the method of claim 1, wherein determining whether the first record of the tape exists in the tape storage subsystem comprises: identifying that the first record does exist in the tape storage subsystem [Fig. 7, step 706 and 710]; and generating the new data entry [method issues the write command, Col. 10, lines 30-37].  Abe et al. does not teach but Nylander-Hill discloses that the new data entry is populated with vital data, wherein the vital data includes the volume statistical information and the performance information of the tape during the mounting of the tape [logging of critical performance metrics and functional data in segregated rows of tape, Abstract].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method as disclosed by Abe et al. to include the storage of critical data as disclosed by Nylander-Hill since doing so allows for failure analysis as necessary [Col. 3, lines 15-20].
Claim 3, Abe et al. in view of Nylander-Hill discloses the method of claim 2, further comprising: sending the second record with an associated unique identifier to the tape storage subsystem; deleting the first record from the tape storage subsystem; recording the second record in place of the first record in the tape storage subsystem [Abe et al. Col. 10, lines 30-52]; generating, by the tape storage subsystem, a health report of the tape cartridge [Nylander-Hill, Abstract]; and displaying the health report to a user [Nylander-Hill, Col. 8, lines 10-12].
Claim 4, Abe et al. in view of Nylander-Hill discloses the method of claim 3, further comprising: maintaining the first record in the RAM of the tape drive [Abe et al. Col. 9, lines 25-48]; identifying that the tape has been remounted [Col. 10, lines 23-52]; accessing the first record from the RAM of the tape drive and the second record from the tape storage subsystem; replacing the first record in the RAM of the tape drive with the second record; and replacing the second record in the tape storage subsystem with a third record, wherein the third record is the second record appended with vital data associated with the remount [reiterations with multiple requests, Col. 8, lines 24-42].
Claim 5, Abe et al. in view of Nylander-Hill discloses the method of claim 1, wherein determining whether the first record of the tape exists in the tape storage subsystem comprises: identifying that the first record does not exist in the tape storage subsystem [Fig. 7, step 706]; and generating the first record with the new data entry [Fig. 7, step 708].   Abe et al. does not teach but Nylander-Hill discloses that the new data entry is populated with vital data, wherein the vital data includes the volume statistical information and the performance information of the tape during the mounting of the tape [logging of critical performance metrics and functional data in segregated rows of tape, Abstract].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method as disclosed by Abe et al. to include the storage of critical data as disclosed by Nylander-Hill since doing so allows for failure analysis as necessary [Col. 3, lines 15-20].
Claim 6, Abe et al. in view of Nylander-Hill discloses the method of claim 5, further comprising: sending the first record with an associated unique identifier to the tape storage subsystem; recording the first record in the tape storage subsystem [Abe et al. Col. 10, lines 30-52]; generating, by the tape storage subsystem, a health report of the tape cartridge [Nylander-Hill, Abstract]; and displaying the health report to a user [Nylander-Hill, Col. 8, lines 10-12].
Claims 9-13 are rejected using the same rationale as Claims 2-6 wherein Claims 9-13 represents the system performing the method of Claims 2-6.
Claims 16-20 are rejected using the same rationale as Claims 2-6 wherein Claims 16-20 represent the computer program product being executed to perform the method of Claims 2-6.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MIDYS ROJAS/Primary Examiner, Art Unit 2133